          Case 4:20-cv-00137-JST Document 87 Filed 06/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-00137-JST (JCS)         Case Name: Silva v. B&G Foods, Inc.
 Chief Magistrate Judge: JOSEPH          Date: June 11, 2021        Time: 11 M (10:14-
 C. SPERO                                                           10:25)

Attorney for Plaintiff: Greg Weston
Attorney for Defendant: David Kwasniewski, Matt Borden

 Deputy Clerk: Karen Hom                               Court Reporter: Belle Ball

                             ZOOM WEBINAR PROCEEDINGS

1. Discovery Hearing re: Joint Discovery Letter to Compel and for Discovery Sanctions [dkt
   85] - Denied

                                ORDERED AFTER HEARING

For reasons stated on the record, the Motion is DENIED, except as follows:

   1.   Parties shall meet and confer on meta data.
   2.   Parties shall meet and confer on confidentiality designations.
   3.   No relevancy redactions are permitted.
   4.   Produce a privilege log of all redactions.
